 Case 5:18-cv-12891-JEL-EAS ECF No. 7 filed 12/13/18     PageID.63   Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,
                                           Case No. 5:18-cv-12891-JEL-EAS
                         Plaintiff,
      v.

JOHN DOE, subscriber assigned IP
address 68.61.187.236,

                         Defendant.


      ORDER GRANTING PLAINTIFF’S MOTION FOR AN EXTENSION
                OF TIME WITHIN WHICH TO
              EFFECTUATE SERVICE ON DEFENDANT

      THIS CAUSE came before the Court upon Plaintiff’s Motion for Extension

of Time Within Which to Effectuate Service on Defendant John Doe, subscriber

assigned IP address 68.61.187.236, with a summons and Complaint (the

“Motion”), and the Court being duly advised in the premises does hereby:

      ORDER AND ADJUDGE: Plaintiff’s Motion is granted. Plaintiff shall

have until February 11, 2019 to effectuate service of a summons and Complaint on

Defendant.

      IT IS SO ORDERED.

Dated: December 13, 2018                   s/Judith E. Levy
                                           JUDITH E. LEVY
                                           United States District Judge
